NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-JUL-2020
                                            09:47 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            VICKRAM JAISINGANE, Plaintiff-Appellant, v.
       ASSOCIATION OF APARTMENT OWNERS OF THE ALA WAI PLAZA
    SKYRISE CONDOMINIUM, BOARD OF DIRECTORS OF THE ASSOCIATION
  OF APARTMENT OWNERS OF THE ALA WAI PLAZA SKYRISE CONDOMINIUM;
             AARON M. CHANEY, INC.; LUM YIP KEE, LTD.,
    Defendants/Cross-Claim Defendants/Cross-Claim Plaintiffs/
     Appellees, and TERRI MORRISSETTEE; Defendant/Cross-Claim
    Defendant-Appellee, and MALIA, LTD., Defendant/Cross-Claim
           Plaintiff/Cross-Claim Defendant-Appellee, and
 BUSINESS INVESTMENT, LTD.; DANIEL, MANN, JOHNSON & MENDENHALL;
 HAWAII DREDGING & CONSTRUCTION COMPANY, Defendants/Cross-Claim
    Defendants-Appellees, and JOHN DOES 1-20; MARY DOES 1-20;
   DOE PARTNERSHIPS 1-20; AND DOE CORPORATIONS 1-20, Defendants
                         (CIVIL NO. 78341)

                                 AND

           VICKRAM JAISINGANE, Plaintiff-Appellant, v.
                THOMAS CARNEY, Defendant-Appellee
                       (CIVIL NO. 85-3896)

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT

                              ORDER
      DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)
          Upon review of the record, it appears that we lack
jurisdiction over this appeal by self-represented Plaintiff-
Appellant Vickram Jaisingane (Jaisingane).      Jaisingane purports
to appeal from Jaisingane v. Ass'n of Apartment Owners of Ala Wai
Plaza Skyrise, Civil No. 78341, Circuit Court of the First
Circuit, State of Hawai#i.   The Hawai#i Supreme Court affirmed the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

disposition of Civil No. 78341 by a memorandum opinion filed in
supreme court case No. 12314 on April 4, 1988.      We lack appellate
jurisdiction.   See Hawaii Revised Statutes (HRS) § 641-1(a);
Hawai#i Rules of Appellate Procedure (HRAP) Rule 4(a)(1) .
          Jaisingane also purports to appeal from Jaisingane v.
Carney, Civil No. 85-3896, Circuit Court of the First Circuit,
State of Hawai#i.   Civil No. 85-3896 was dismissed by stipulation
on November 4, 1988, pursuant to Rule 41(a)(1)(b) of the Hawai#i
Rules of Civil Procedure.    We lack appellate jurisdiction.     See
HRS § 641-1(a); HRAP Rule 4(a)(1).
           Accordingly, IT IS HEREBY ORDERED that case number
CAAP-XX-XXXXXXX is dismissed for lack of appellate jurisdiction.
          DATED:    Honolulu, Hawai#i, July 21, 2020.

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Keith H. Hiraoka
                                      Associate Judge




                                  2